Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, 12, 13, 15, 19, and 20 of copending Application No. 17/217,728 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to a method of producing a composition comprising an aromatic polyisocyanate, a polyene, and a polythiol, wherein the polyene components possess overlapping halogen contents.  Regarding claims 12 and 13, the position is taken that it would have been obvious to polymerize the composition, once produced. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/004531 A1 (US 2021/0079163 being an English language equivalent) or WO 2020/004532 A1 (US 2021/0079164 being an English language equivalent) or WO 2020/004534 A1 (US 2021/0079165 being an English language equivalent), each in view of Hirata et al. (US 5,576,412) or WO 2019/132491 A1 (US 2021/0163669 being an English language equivalent).
	Each of the primary references discloses a polymerizable composition for producing an optical article, such as a lens, wherein the composition comprises a polyisocyanate that meets that claimed, a polyene that meets that claimed, and a polythiol that meets that claimed.  The composition may further contain catalysts and mold release agents and be subjected to cast polymerization.  See abstract and paragraphs [0013], [0016], [0021], [0024]+, [0029], [0037]+, and examples within US 2021/0079163 A1.  See abstract and paragraphs [0012], [0021], [0026], [0028]+, [0034], [0042]+, and examples within US 2021/0079165 A1.  See abstract and paragraphs [0012], [0017], [0021], [0024]+, [0034], [0039]+, and examples within US 2021/0079164 A1.
6.	Though the primary references are silent regarding the clamed halogen concentration, it was known within the art at the time of invention that limiting/controlling the halogen contain within analogous compositions for the production of optical articles yields polymers with improved optical properties.  See abstract of Hirata et al. and abstract of WO 2019/132491 A1.  Accordingly, the position is taken that it would have been obvious to control/reduce the halogen content if the compositions of the primary references, so as to obtain polymers having improved optical properties.
7.	Claims 1, 3-13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 6,008, 296) in view of Hirata et al. (US 5,576,412) or WO 2019/132491 A1 (US 2021/0163669 being an English language equivalent).
	Yang et al. disclose a polymerizable composition for producing an optical article, such as a lens, wherein the composition comprises a polyisocyanate that meets that claimed, a polyene that meets that claimed, and a polythiol that meets that claimed.  The composition may further contain catalysts and mold release agents and be subjected to cast polymerization.  See abstract and column 5, lines 5-22 and 62+; column 7, lines 21 and 22; column 8, lines 47+; and column 9, lines 52-56.
8.	Though Yang et al. are silent regarding the clamed halogen concentration, it was known within the art at the time of invention that limiting/controlling the halogen contain within analogous compositions for the production of optical articles yields polymers with improved optical properties.  See abstract of Hirata et al. and abstract of WO 2019/132491 A1.  Accordingly, the position is taken that it would have been obvious to control/reduce the halogen content if the composition of the primary reference, so as to obtain polymers having improved optical properties.
9.	Claims 2, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 6,008, 296) in view of Hirata et al. (US 5,576,412) or WO 2019/132491 A1 (US 2021/0163669 being an English language equivalent) and further in view of WO 2017/179476 A1 (US 2019/0127530 A1 being an English language equivalent).
	Yang et al. disclose a polymerizable composition for producing an optical article, such as a lens, wherein the composition comprises a polyisocyanate that meets that claimed, a polyene that meets that claimed, and a polythiol that meets that claimed.  The composition may further contain catalysts and mold release agents and be subjected to cast polymerization.  See abstract and column 5, lines 5-22 and 62+; column 7, lines 21 and 22; column 8, lines 47+; and column 9, lines 52-56.
10.	Though Yang et al. fail to disclose the use of the claimed polyenes within the composition, the use of triallyl isocyanurate within high refractive index thiol-based compositions for producing optical articles was known at the time of invention, as evidenced by WO 2017/179476 A1.  See component (b-1) within the tables of US 2019/0127530 A1).  Accordingly, the position is taken that it would have been obvious to formulate the composition of the primary reference using triallyl isocyanurate, since one would have expected its use to be viable within the composition of the primary reference. 
11.	Though Yang et al. are silent regarding the clamed halogen concentration, it was known within the art at the time of invention that limiting/controlling the halogen contain within analogous compositions for the production of optical articles yields polymers with improved optical properties.  See abstract of Hirata et al. and abstract of WO 2019/132491 A1.  Accordingly, the position is taken that it would have been obvious to control/reduce the halogen content if the composition of the primary reference, so as to obtain polymers having improved optical properties.
12.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765